Citation Nr: 9917492	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  93-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a right rotator cuff 
injury based on additional disability due to treatment in 
a Department of Veterans Affairs (VA) facility from April 
to May 1994.

2. Entitlement to an increased rating for psychoneurosis, 
anxiety state, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in June 1992, the RO confirmed and continued the 
noncompensable evaluation then in effect for psychoneurosis, 
anxiety state.  Based on the receipt of additional evidence, 
including the report of a VA examination conducted in May 
1993, the RO, in a rating decision dated in June 1993, 
assigned a 30 percent evaluation for the veteran's service-
connected psychiatric disability, effective February 1992.  
When this matter was before the Board in August 1995, it was 
remanded for additional development of the evidence.  

In a rating decision dated in October 1995, the RO denied the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right rotator cuff 
injury based on additional disability due to treatment in a 
VA facility from April to May 1994.  The claim was again 
before the Board in February 1998, and was remanded for 
further development.  As the requested actions have been 
accomplished, the case is before the Board for appellate 
consideration.  In April 1999, the Board referred the 
veteran's claims folder to a VA physician for an opinion 
concerning the veteran's right shoulder disability.  
Following the receipt of that opinion, the veteran's 
representative was afforded the opportunity to present 
additional argument on the veteran's behalf in accordance 
with 38 C.F.R. § 20.903 (1998).  The case is now ready for 
appellate review.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

The Board notes that in its decision of February 1998, the 
issue of entitlement to service connection for duodenal ulcer 
disease on a secondary basis was denied.  Accordingly, this 
decision will be limited to the issues noted on the cover 
page. 


FINDINGS OF FACT

1. The veteran hospitalized by the VA from April to May 1994, 
and underwent an aortobifemoral bypass.

2. The discharge summary reflects that the veteran was to 
receive follow-up care for a rotator cuff injury.  

3. The veteran subsequently underwent surgery for repair of a 
torn right rotator cuff.

4. There is no competent medical evidence showing that the 
veteran's treatment during the April to May 1994 VA 
hospitalization resulted in any additional disability to 
the right shoulder.

5. The veteran's psychoneurosis, anxiety state is manifested 
by anxiety and depression.

6. There is no clinical evidence of memory impairment or 
impaired judgment.

7. The veteran's psychiatric disability is not productive of 
more than definite impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a right 
rotator cuff injury based on additional disability due to 
treatment in a VA facility from April to May 1994 have not 
been met. 38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1998); Brown v. Gardner, 115 S.Ct. 552 
(1994).

2.  A rating in excess of 30 percent for psychoneurosis, 
anxiety state is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (as in 
effect prior to November 7, 1996), as amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (effective November 7, 1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compensation Benefits Under the Provisions of 
38 U.S.C.A. § 1151 (West 1991) for a Right Rotator 
Cuff Injury Based on Additional Disability Due to 
Treatment in a VA Facility From April to May 1994.

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  (emphasis in original).  In this case, the evidence to 
support the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right rotator cuff 
injury based on additional disability due to treatment in a 
VA facility from April to May 1994 includes a contemporaneous 
notation that the injury was "iatrogenic" in nature.  The 
veteran testified to ongoing problems.  Thus, the Board finds 
that his claim is well grounded.  

When a claim is well grounded, the VA has a duty to assist 
the veteran in the development of his claim.  During this 
claim, the VA sought to obtain all relevant medical records; 
further, a medical opinion by a VA expert has been furnished.  
The duty to assist, therefore, has been met.   

Factual background  

The veteran was hospitalized in a VA facility from April to 
May 1994.  He had complained of right leg pain with exercise 
for the previous three to four years.  A work-up found that 
he had an aneurysm.  A subsequent aortogram revealed iliac 
disease and aortic disease.  He was admitted for an 
aortobifemoral bypass.  The discharge summary shows that the 
veteran was to receive a follow-up visitation in the 
orthopedic clinic in two weeks for a rotator cuff injury that 
was quite old, but that the veteran indicated was getting 
worse.  No diagnosis pertaining to the right shoulder was 
made.    

The veteran was seen in a VA orthopedic outpatient clinic in 
May 1994.  It was noted that he had recently been in 
intensive care for two weeks and that he was having 
difficulty with abduction of the right shoulder.  Reportedly, 
he had a rotator cuff tear, inoperable, in the past.  It was 
indicated that he had 30 degrees of abduction and flexion, 
but a very positive drop-through and obvious tear of the 
rotator cuff.    

The impression following a right shoulder arthrogram in 
August 1994 was that the findings were consistent with a 
large rotator cuff tear.  

A "Problem List" within the VA medical records shows that 
"active problems" in October 1994 included a note of 
"rotator cuff tear (iatrogenic)."  The veteran was 
hospitalized by the VA in November 1994 with a six month 
history of a torn right rotator cuff with associated 
decreased range of motion and pain.  During the 
hospitalization, the veteran underwent surgery for a repair 
of the right rotator cuff; the operation report shows that 
the repair could not be accomplished.  The diagnosis on 
hospital discharge was status post right rotator cuff repair.   

In a statement received in May 1995, the veteran indicated 
that he had experienced difficulty throwing a ball overhand 
and that a friend who was a physical therapist told him he 
probably had a rotator cuff problem ten years earlier.  

At the veteran's hearing in August 1997, the veteran testified 
that he first noticed problems with his right shoulder when he 
awoke from bypass surgery.  He recalled that he could not get a 
fork to his mouth when he first tried to eat after surgery.  
Hearing transcript, (T.) 8-9.  After surgery for the shoulder was 
scheduled, he was informed by his doctor that he would have to 
learn to live with the symptoms since no operation could correct 
his problem.  T. 10.  

In April 1999, the Board referred the veteran's claims folder 
to a VA physician for various opinions concerning the 
veteran's right shoulder disorder.  In an opinion dated in 
May 1999, the VA physician noted that he had reviewed the 
records of the veteran concerning his claim for additional 
disability for a right rotator cuff tear.  The physician 
noted that the veteran had an arthrogram proven rotator cuff 
tear which was found in August "1995" to be large.  Despite 
maximal non-operative management, the veteran continued to 
have pain and symptoms from the tear.  The physician 
commented that rotator cuff injuries were common and might 
present with symptoms requiring operative management.  The 
progressive symptoms of rotator cuff problems were related to 
the advancement of the underlying disease process and not 
caused by treatment rendered.  The natural history of rotator 
cuff tendonopathy was progression in symptoms and problems 
which might or might not need operative intervention.

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
appellant shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such appellant's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the appellant, or, in appropriate cases, the appellant's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. §  1151 was amended by 
Congress.  See 38 U.S.C. § 1151(a)(1) (1997); Pub. L. No. 
104-204, Title IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  
The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a appellant in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the appellant's 
willful misconduct and

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the appellant under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.§ 1151 was filed in January 
1995, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C. 
§ 1151(a)(1).  Congress specifically provided that the 
amendments to section 1151 would be applicable to all claims 
filed on or after October 1, 1997.  Id.  Therefore, the new 
statute is not applicable to the appellant's claim.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Accordingly, the Board 
will consider the appellant's claim without regard to fault 
of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed.Cir. 1993), 
aff'd, 513 U.S. 115 (1994).

While the veteran in this case does not have to show fault or 
negligence in medical treatment, Id., he still has the burden 
of submitting evidence of additional disability which came as 
the result of the VA medical treatment.  38 U.S.C.A. 
§ 5107(a). "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A claimant cannot met his burden simply by 
presenting lay statement or testimony, because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran argues that his right shoulder was injured while 
he was hospitalized from April to May 1994.  He asserts that 
after the bypass surgery, he was in intensive care for almost 
two weeks, and that when he returned to the ward, he had a 
rotator cuff injury.  The fact remains, however, that the 
final reference to the right shoulder in the extensive 
hospital records is a notation on the discharge summary that 
the veteran was to receive follow-up care for the right 
shoulder, which was stated to be an old injury.  Similarly, 
when he was seen in the orthopedic clinic later in May 1994, 
it was indicated that the veteran had previously been told 
that he had a torn rotator cuff. 

In addition, the Board notes that when the veteran's claims 
folder, including the complete clinical records from the 
period of hospitalization in question, was reviewed by a VA 
physician, it was specifically concluded that the rotator 
cuff problems were due to progression of the underlying 
disease process, and were not caused by any treatment 
rendered.  

The Board acknowledges that the veteran has asserted that 
right shoulder problems began as a result of the 1994 
hospitalization.  Additionally, there is a lone notation in a 
problem list within the medical evidence that refers to the 
disorder as being iatrogenic in nature.  However, the 
veteran's lay statements and this single uncorroborated 
notation, which favor the claim, are outweighed by the 
remaining medical evidence - numerous medical records, the 
final discharge summary and the VA expert's review and 
opinion - that do not support the claim.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that he sustained additional 
disability to the right shoulder during the April to May 1994 
VA hospitalization are neither competent nor probative of the 
issue in question, which requires a medical opinion.  In this 
case, the medical opinion obtained, which is of high 
probative value since the expert had all of the medical data 
to review before rendering such opinion, does not support the 
veteran's claim.  Consequently, the preponderance of the 
evidence is against the claim.  

II.  An Increased Rating for Psychoneurosis, 
Anxiety State 

The question before the Board is whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78.  In 
this case, the veteran's statements concerning the severity 
of the symptoms of his service-connected psychiatric 
disability that are within the competence of a lay party to 
report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu, 
2 Vet. App. 492 (1992).  No further development is necessary 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background 

A Board of Medical Survey in July 1945 reveals that the 
veteran was admitted to a hospital in September 1944 with a 
diagnosis of anxiety state.  It was noted that there were 
many tension symptoms, such as anxiety, depression, 
irritability and tremulousness.  The veteran had been 
discharged from pharmacist's mate school because he could not 
concentrate on his work.  It was noted that he improved with 
treatment and was sent aboard ship from October to November 
1944.  It was reported that the veteran had persistent 
seasickness and was readmitted to a hospital.  He was 
recommended for permanent shore duty.  Since then, the 
anxiety symptoms had improved, but a certain amount of mental 
depression, apathy and tenseness persisted.  It was stated 
that the veteran was basically a dependent and high strung 
individual.  The immediate cause of the first anxiety attack 
was a traumatic experience centering on an accident aboard 
ship.  The persistence of symptoms in mild form could be 
ascribed to a personality type and to a guilt and inferiority 
reaction.  The diagnosis was psychoneurosis, anxiety state.  

By rating action dated in October 1945, the RO granted 
service connection for psychoneurosis, anxiety state, and 
assigned a 10 percent evaluation.  

The veteran was afforded a psychiatric examination by the VA 
in September 1948.  The veteran admitted that he was much 
improved.  He stated that he made friends easily.  He 
indicated that he had no complaints and felt well adjusted.  
The diagnosis was anxiety state, recovered.  

Based on the findings summarized above, the RO, by rating 
decision dated in October 1948, reduced the 10 percent 
evaluation in effect for the veteran's service connected 
psychiatric disorder, to a noncompensable rating, effective 
in December 1948.  This rating remained in effect for many 
years.    

The veteran testified before an RO hearing officer in 
December 1992.  He stated that he was a little short-tempered 
and he had restless nights.  He did not recall having any 
nightmares.   

On VA psychiatric examination in May 1993, the veteran 
referred to several traumatic incidents in service.  He 
stated that he continued to have nightmares approximately 
once or twice a month and noted that there had been no change 
in his anxiety level.  The veteran reported that he had been 
depressed for several years.  He related that he felt 
hopeless about the future and had contemplated suicide.  
About one year earlier, he had a suicidal plan, but 
"chickened out" at the last minute.  He continued to think 
of ways in which he could kill himself without his family 
being aware of his death being a suicide.  The veteran stated 
that he felt suicidal because everything was going wrong, 
especially in terms of his health.  The veteran complained of 
chronic fatigue, loss of interest in usual activities and 
difficulty making decisions.  He had difficulty concentrating 
and lack of enthusiasm for most things.  He stated that he 
had lost interest in socializing with others.   

On mental status examination, the veteran was nicely dressed 
and groomed.  He was normally alert.  His facial expression 
was somewhat tense.  His eye contact was good and his 
attention span was satisfactory.  There were no unusual 
mannerisms or motor activity and he related to the examiner 
in a friendly manner.  His affect was appropriate to content.  
His mood was depressed.  His content of thought was negative 
for delusions and feelings of reference.  He denied auditory 
and visual hallucinations.  He admitted to depression, loss 
of interest and suicidal ideas.  He was preoccupied with 
health matters, as well as a foreshortened sense of the 
future.  The veteran was noted to be oriented in time, place 
and person.  Immediate, recent and remote memory were 
satisfactory.  Insight and judgment were fair.  The 
diagnostic impressions were major depression, post-traumatic 
stress disorder, resolving, and generalized anxiety disorder.  
The global assessment of functioning score was 50, and the 
examiner indicated that there were serious symptoms with 
impairment in social and occupational functioning.  

By rating action dated in June 1993, the RO assigned a 30 
percent evaluation for the veteran's service-connected 
psychoneurosis, anxiety state, effective in February 1992.  

At his hearing in August 1997, the veteran testified that he 
thought that his depression and inclination to be by himself 
had increased.  T. 5.  He stated that he had suicidal 
inclinations in the preceding year, with one aborted attempt.  
T. 6.  

The veteran was afforded a psychiatric examination by the VA 
in June 1998.  He stated that he had a lot more depression 
that he usually had.  He was not sleeping very well.  He 
indicated that he had suicidal thoughts at times.  A mental 
status evaluation showed that the veteran was alert and 
oriented times three.  He was cooperative.  He was clean and 
well-groomed.  The veteran maintained good eye contact.  His 
voice was normal in tone, volume and cadence.  The veteran 
stated he was depressed and that he was at five on a one to 
ten scale for mood.  He had been without suicidal thoughts 
for the previous two weeks and indicated that he would not 
act on his thoughts because of the harm it would cause his 
wife.  He stated that he had six hours of suicidal thoughts 
every other month.  He was able to smile at appropriately 
pleasing events.  He did not feel like crying but was "down 
in the dumps."  He claimed to be physically tired and found 
that everything he did was an effort.  His only outlet was 
reading.  He had decreased appetite and ate because he has 
to.  

The veteran also noted that he became upset when things did 
not go right.  When this occurred, he would go inside and 
read or take a walk to overcome it.  He felt jumpy, with his 
heart beating faster when anxious.  After the anxious 
periods, he became depressed because he could not control his 
anxiety.  He noted that he became anxious when he woke up at 
night because he feared he would not be able to fall back to 
sleep.  When anxious, his mouth would get dry and he had a 
feeling that he had to get up and move around.  He had spots 
in his eyes when tired or anxious.  He affirmed the statement 
that his physical illnesses made him more anxious.  The 
veteran denied having strange or secret thoughts.  He heard a 
noise in his ears but attributed that to his hearing 
problems.  He denied hearing voices or seeing things that 
other people do not see or hear.  He stated that he trusted 
people but was not as outgoing as he used to be because of 
the embarrassment over his ill-fitting dentures and the loss 
of his self-confidence.  His thoughts appeared logically 
connected with no evidence of a thought disorder.  He worried 
about being a burden to his wife in the future and he worried 
about his failing health.  He liked to be ordered and neat.  
He describes himself as fastidious.  His memory was quite 
good.  The veteran stated that his concentration was quite 
good unless he was anxious.  His insight was intact.  The 
veteran related that he had a very good marriage.  He 
maintained contact with his daughter, but was estranged from 
his son.  He had two friends who were golfing buddies.

The Axis one diagnoses were panic attacks with intervening 
anxiety, not otherwise specified; depressive disorder; and 
post-traumatic stress disorder, by history.  There was no 
Axis II diagnosis, but the examiner indicated that the 
veteran had obsessive-compulsive traits.  The global 
assessment of functioning score was 55 to 70.  On bad days he 
had a score of 55 and on good days a score of 70.  The 
examiner commented that the veteran had problems with his 
health and this caused worry and anxiety.  The veteran had 
personality style of wanting to have things under control, 
yet his health, the health of this friends and even the 
condition of his car caused him to worry more.  The veteran 
had functioned reasonably well over the years without 
specific psychiatric treatment.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     

        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.

38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect prior 
to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.   However, it is 
possible to quantify the degree of impairment which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The VA, including the Board, is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).

The purpose of the 1988 change in the VA Schedule for Rating 
Disabilities was to provide consistency in describing social 
and industrial impairment in each of the categories of mental 
disabilities.  VA O.G.C. Prec. Op. 7-89 (March 8, 1989).  The 
effect of the change was that the new rating criteria were 
more favorable to appellant veterans.  See Clark v. Derwinski, 
2 Vet. App. 166, 169 (1992):  " . . . the new rating criteria 
are most favorable to appellant."  

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     

Occupational and social impairment with reduced reliability                  
	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9400.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the three versions of the VA 
Schedule for Rating Disabilities in light of Karnas.  As 
noted above, the Court has previously held that the rating 
criteria which were effective on February 3, 1988 were more 
favorable to veterans than the previous rating criteria.  See 
Clark, 2 Vet. App. at 169; see also Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991).  Because of the relatively 
recent promulgation, the 1996 rating criteria have not yet 
been subjected to similar Court scrutiny.

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard, 4 Vet. App. 384.  In essence, Bernard held that the 
Board could not adjudicate questions which had not been first 
decided by the RO.  In deciding whether adjudication is 
permissible, the Board must first determine whether an 
appellant would be prejudiced by such action.  See VA O.G.C. 
Prec. Op. 16-92; Bernard, 4 Vet. App. at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as discussed above, those most 
favorable to him will be applied.  The Board cannot identify 
any harm to the veteran caused by such consideration.

A GAF score of 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet.App. 266, 267 
(1996).  The Court has also held that global assessment of 
functioning scores between 55 and 60 indicate only "moderate 
difficulty in social, occupational, or school functioning."  
See Carpenter v. Brown, 8 Vet. App. 243 (1995).  

A review of the VA examinations conducted during the course 
of the veteran's appeal fails to establish that a higher 
rating is warranted.  In order to warrant an increased 
rating, the evidence must show that his psychiatric 
disability results in considerable industrial impairment or 
is manifested by symptoms such as panic attacks more than 
once a week, a memory impairment, impaired judgment, mood 
disturbances and difficulty in establishing work and social 
relationships.  In this regard, the Board acknowledges that 
he is depressed, anxious and has experienced suicidal 
ideation.  The Board notes, however, that his memory is 
essentially intact and there is no indication of any thought 
disorder.  He has a stable marriage and has managed to 
maintain relationships with a few friends.  

The Board has considered the veteran's statements regarding 
the severity of his psychiatric disability.  These claims, 
however, are not supported by the medical findings on 
examination.  The clinical record shows that the veteran is 
not receiving treatment for his psychoneurosis, anxiety 
state, nor has he required hospitalization for it.  The 
evidence does not show that the veteran's psychiatric 
disability results in more than definite industrial 
impairment or that the requisite symptoms are present for a 
higher rating under the recently enacted regulations.  The 
Board concludes that the medical findings are of greater 
probative value than the veteran's description of his 
disability.  The Board finds that the weight of the evidence 
is against the claim for an increased rating for 
psychoneurosis, anxiety state.

The Board has also considered the veteran's allegations 
regarding the Global Assessment of Functioning (GAF) score 
listed on the June 1998 VA examination.  As noted above, this 
score was provided in a range, that is, from 55 to 70, 
depending on whether the veteran was having a good or bad 
day.  The 1998 examination was provided, in part, as a result 
of the veteran's notice of increased symptoms.  
Significantly, a GAF score between 55 and 60 indicates only 
"moderate difficulty in social, occupational, or school 
functioning."  Thus, even considering the veteran's claim of 
increased symptoms, the examiner opined that "moderate" 
impairment resulted during the worst days.  The Board 
emphasizes that it considers the entire record, including the 
Global Assessment of Functioning score and the clinical 
findings on the VA examinations in reaching its 
determination.  Based on this evidence, as noted above, the 
Board concludes that an increased rating is not warranted 
under either set of regulations in effect during the 
veteran's appeal.  That is, the manifestations characteristic 
of a higher rating are not shown or more than definite 
impairment is not demonstrated.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right rotator cuff injury based on 
additional disability due to treatment at a VA facility from 
April to May 1994 are denied.  An increased rating for 
psychoneurosis, anxiety state is denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

